Citation Nr: 1211979	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  06-14 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a low back disability. 

2.  Entitlement to service connection for a left foot (including ankle) disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to February 1983.  The Veteran also served on active duty from January 1990 to May 1991.  The Veteran also had a period of inactive duty for training (INACDUTRA) from June 13, 1987, to June 14, 1987, and a period of active duty for training (ACDUTRA) from July 15, 1989, to July 29, 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

The Veteran was also afforded a hearing before the Decision Review Officer (DRO) at the RO on May 25, 2006.  A transcript of the hearing is associated with the claims file.  

The Board observes that the RO originally characterized the claim of service connection for a left foot disability as service connection for a left ankle disability.  However, in light of the medical evidence of record, the Board finds that the Veteran's claim should be more broadly characterized as entitlement to service connection for a left foot disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issue of entitlement to an increased disability rating for hypertension has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the issue and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The Veteran's current low back disability did not have its onset in service and is not the result of a disease or injury incurred in active service.

3.  The Veteran has not been shown to have a low back disability that was acquired during any period of ACDUTRA or INACDUTRA, and there was no permanent worsening of any underlying condition based on any occurrence or event during any period of ACDUTRA or INACDUTRA.

4.  The Veteran's current left foot disability did not have its onset in service and is not the result of a disease or injury incurred in active service.

5.  The Veteran has not been shown to have a left foot disability that was acquired during any period of ACDUTRA or INACDUTRA.


CONCLUSIONS OF LAW

1.  The Veteran's low back disability was not incurred in or aggravated by active duty, ACDUTRA, or INACDUTRA nor may it be presumed to be related to active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).

2.  The current left foot disability was not incurred in active duty, ACDUTRA, or INACDUTRA.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In this case, the Board finds that VA's duty to notify was satisfied by a letter sent to the Veteran in October 2005 with regard to the claims for service connection for a low back disability and a left foot disability.  The letter addressed most of the notice requirements (except for the assignment of disability ratings and effective dates) and was sent prior to the initial unfavorable decision by the AOJ in January 2006.  In addition, the Veteran was sent a notification letter in March 2009 wherein the Veteran was informed of the evidence considered when determining the assignment of disability ratings and effective dates.  Although the notice was provided after the initial adjudication of the claim in January 2006, the claim was subsequently readjudicated in a January 2010 supplemental statement of the case (SSOC).  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).  In addition, the AMC issued a supplemental statement of the case in December 2011, wherein the AMC addressed the legal issues as directed by the prior Board remands.  Therefore, the Board finds that VA has fulfilled its duty to notify and complied with the Board's remands.  See Stegall v. West, 11 Vet. App. 268 (1998).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The service treatment records, personnel records, and VA treatment records were obtained in connection with the Veteran's case and reviewed by both the RO and the Board.  In April 2010, the Board remanded the Veteran's case, in part, for VA to determine when the Veteran had ACDUTRA or INACDUTRA when he served in the Army Reserve.  In April 2010, the AMC requested the Veteran's service personnel records and associated the records with the claims file which confirmed the verified periods of ACDUTRA and INACDUTRA as noted in the introduction.  The Board therefore finds that the April 2010 remand directives have been completed.  Stegall v. West, 11 Vet. App. 268 (1998).  In addition, the Board notes that the Veteran has not alleged that he was injured during any period of INACDUTRA or ACDUTRA and has limited his argument to being injured during his periods of active duty.  Therefore, remand for additional development is not required in this case.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).
In addition, pursuant to the January 2009 and April 2010 remand directives, the Veteran was afforded VA examinations in June 2009 and August 2010.  Concerning this, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board acknowledges that the June 2009 VA examiner did not appear to address the Veteran's second period of active duty, however, the Board still finds that the examiner's opinion with respect to the Veteran's first period of active duty is more than adequate as the examiner addressed the evidence of record and provided a medical opinion with supporting rationale.  The Veteran was also afforded a VA examination in August 2010 in accordance with the April 2010 remand.  The VA examiner reviewed the claims file, addressed the questions posed by the remand, and provided medical opinions with supporting rationale.  Therefore, the Board's remand directives have been completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

LAW AND ANALYSIS

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  However, medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  History provided by the veteran of the preservice existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  To rebut the presumption of sound condition under section 1111 of the statute for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that 'clear and convincing' burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an 'onerous' evidentiary standard, requiring that the no-aggravation result be 'undebatable.'  Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. App. at 258, 261; (Nebeker, C.J., concurring in part and dissenting in part).  Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153.

A presumption is an assumption of fact resulting from a rule of law which requires such fact to be assumed from another fact or group of facts found or otherwise established in the action.  Black's Law Dictionary 1067 (5th ed. 1979).  Therefore, where the presumption of sound condition at entrance to service cannot be rebutted, the fact for which the presumption stands--that is, that the veteran was in sound condition at entry to service as to the disability for which he seeks service connection--must be assumed as a matter of law.  Accordingly, service connection may not be granted on the basis of aggravation of a preexisting disease or injury in such a case.  Rather, where the government fails to rebut the presumption of soundness under section 1111, the veteran's claim must be considered one for service incurrence or direct service connection.  See Wagner, 370 F.3d at 1094, 1096 (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence).

Where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that '[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.'  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of symptoms of a preexisting condition, alone, do not constitute sufficient evidence for a non-combat veteran to show increased disability for the purposes of determinations of service connection based on aggravation under section 1153 unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).  The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).  

With respect to periods of INACDUTRA, service connection may be granted for disability resulting only from injuries incurred or aggravated during such periods, not disability resulting from diseases.  38 U.S.C.A. § 101(23), (24); Brooks v. Brown, 5 Vet. App. 484, 485 (1993) (discussing 38 U.S.C. §§ 101(24), 1131) (stating that the law "permits service connection for persons on inactive duty [for training] only for injuries, not diseases, incurred or aggravated in line of duty").  Moreover, the advantage of certain evidentiary presumptions, provided by law, that assist veterans in establishing service connection for a disability do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on active duty for training and had not established any service-connected disabilities from that period); see also Biggins v. Derwinski, 1 Vet. App. 474, 479 (1991) (Steinberg, J., concurring).  Therefore, the appellant is not entitled to a presumption of sound condition at entrance onto a period of ACDUTRA or INACDUTRA, or to a presumption of aggravation during such period where evidence shows an increase in severity of a preexisting disease during such a period, or to a presumption of service incurrence or aggravation for certain diseases, including arthritis, which manifest themselves to a degree of 10 percent or more disabling within a year from the date of separation from service.  In other words, the application of 38 C.F.R. §§ 3.307, 3.309 (presumption of service incurrence), 3.306 (presumption of aggravation), and 3.304(b) (presumption of soundness) is not available with respect to periods of ACDUTRA or INACDUTRA. 

Any individual who, when authorized or required by competent authority, assumes an obligation to perform ACDUTRA or INACDUTRA, and who is disabled from an injury incurred while proceeding directly to or returning directly from such ACDUTRA or INACDUTRA, shall be deemed to have been on ACDUTRA or INACDUTRA, as the case may be.  VA will determine whether such individual was so authorized or required to perform such duty and whether the individual was disabled from injury so incurred. In making such determination, there shall be taken into consideration the hour on which the individual began to proceed or return; the hour on which the individual was scheduled to arrive for or ceased to perform such duty; the method of travel employed; the itinerary; the method in which the travel was performed; and the immediate cause of disability.  Whenever any claim is filed alleging that the claimant is entitled to benefits by reason of this subsection, the burden of proof shall be on the claimant.  38 U.S.C.A. § 106(d); 38 C.F.R. § 3.6(e).

In accordance with 38 U.S.C.A. § 106, VA has the authority to determine whether the appellant was in active service at the time a claimed injury occurred.  VA regulations governing requirements for establishing service for VA benefits purposes require military service department verification of the appellant's service.  See Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); 38 C.F.R. § 3.203.  "[O]nly official service department records can establish if and when an individual was serving on active duty, [ACDUTRA], or [INACDUTRA]."  Cahall v. Brown, 7 Vet. App. 232, 237 (1994).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

Low Back Disability

The Veteran has contended that his current low back disability was incurred during his active duty service.  During the May 2006 DRO hearing, the Veteran explained that he believes his back pain was affected by marching, carrying a heavy rucksack on his back, and jumping off airplanes.  In his February 2002 claim for disability benefits, he noted that his disability began in 1980 (during his first period of active duty).  

The Veteran first served on active duty from February 1979 to February 1983.  The December 1978 induction Report of Medical Examination shows that the Veteran's spine was clinically evaluated as normal.  The December 1978 Report of Medical History shows that the Veteran denied experiencing recurrent back pain.  A September 1979 service treatment record reveals that the Veteran complained of lower back pain for five days.  The Veteran stated that he fell off of a van.  Objectively, the Veteran had tight muscles in the medial aspect of the lumbar area.  The assessment was listed as lower back sprain.  The follow-up record noted that the Veteran was now experiencing more discomfort.  The September 1979 record shows that the Veteran was referred to physical therapy and assessed with lumbosacral strain.  

A January 1980 service treatment record shows that the Veteran complained of lower back pain and that he was involved in an accident four months ago when he fell off of a truck.  He reported that he was going to physical therapy and that his pain returned Sunday night and it was very difficult to bend over.  A January 1983 Report of Medical Examination shows that the Veteran's spine was clinically evaluated as normal.  A January 1983 Report of Medical History (conducted for the purpose of marriage) shows that the Veteran denied experiencing recurrent back pain.  An October 1983 Report of Medical Examination shows that the Veteran's spine was clinically evaluated as normal.  An October 1983 Report of Medical History shows that the Veteran denied experiencing recurrent back pain.

A post-service treatment record dated in March 1986 shows that the Veteran was seen for complaints of low back pain for three days without history of trauma or apparent injury but rather he stated that he woke up with discomfort.  The assessment was lumbosacral strain.  The plan was an ice pack and William's flexion exercises (WFEs).  In a follow-up record dated the next day, the Veteran stated that his low back was feeling a lot better.  

An Employer's Report of Accident to the Kansas Division of Workers' Compensation shows that the Veteran landed on his lower back in December 1987 at his civilian jobsite when he was pulling a trash cart across the parking lot.  
A February 1988 Report of Medical Examination shows that the Veteran's spine was clinically evaluated as normal.  A February 1988 Report of Medical History shows that the Veteran checked "yes" as to experiencing recurrent back pain.

In an Employer Report of Occupational Injuries received in January 1989, the Veteran reported that he pulled his low back during work after the tailgate fell off of a truck.  

The Veteran served on a period of ACDUTRA from July 15, 1989, to July 29, 1989.  A July 26, 1989, service treatment record shows that the Veteran had played volleyball a few days earlier and complained of pain in his lumbosacral spine.  The Veteran was assessed with lumbosacral spine strain.  The Veteran was placed on physical profile, and he was not to exercise for 1 week or lift for 2 weeks.  

The Veteran was afforded a VA examination in October 1989 (following his first period of active duty and the two periods of INACDUTRA and ACDUTRA).  The Veteran reported that he fell off of a van during his first period of active duty and was treated for muscle spasms.  The VA examination report listed a diagnosis of chronic back pain.  The October 1989 x-ray report shows that there was minor narrowing of the lumbosacral disc space.  The conclusion indicated that the findings were normal.  

The Veteran served his second period of active duty from January 1990 to May 1991.  A September 1990 Report of Medical Examination shows that the Veteran's spine was clinically evaluated as normal.  A September 1990 Report of Medical History shows that the Veteran denied experiencing recurrent back pain.  An April 1991 Report of Medical Examination shows that the Veteran's spine was clinically evaluated as normal.  An April 1991 Report of Medical History shows that the Veteran denied experiencing recurrent back pain.

Following separation from active duty, March 1994 private treatment records show that the Veteran hurt his back when chainsawing on a tree.  The assessment was listed as musculoskeletal strain of the lower back.  

An April 1994 private treatment record shows that the Veteran hurt his back while putting some trees into a chipper on April 26, 1994.  The assessment was listed as low back strain.  The x-rays of the lumbosacral spine were negative for acute abnormalities.  

June 1996 private hospital records show that the Veteran was seen after an automobile rear-ended a tractor-mower that he was on.  He complained of neck, left shoulder and low back pain.  Objectively, there was minimal tenderness in the mid lumbar region to palpation.  The June 1996 x-ray report shows that there was no evidence of fractures or malalignment.  Another June 1996 record shows that the Veteran was seen for recheck.  He stated that his problems resided in his neck and low back.  The Veteran reported experiencing back pain and that he had a history of back problems prior to this injury from prior work injuries.  

In a July 2005 letter, Dr. R.L.E. explained that the Veteran's chief complaint was lower back pain and bilateral ankle pain.  The Veteran stated that he was injured in the military and had fractures of both ankles.  The x-rays of the ankles revealed reasonable articular cartilage and no gross instability.  The lower back x-rays show no spondylolisthesis and reasonable alignment with mild disc degenerative narrowing at L5-S1.  Dr. R.L.E. explained that his impression was that the Veteran had chronic lower back pain and ankle pain that were service-connected.  

The Veteran was afforded a VA examination in June 2009.  He reported that he initially injured his back in 1980.  He was at Fort Riley and fell off the top of a van and onto his back.  He went to physical therapy for a time.  He was seen off and on for this in the following years with flare-ups.  The Veteran also stated that he has had some back strain issues at different times while working for the state and as a truck driver and had a back injury around 1995.  An April 2009 x-ray report shows that the Veteran had a normal spine.  However, a May 2009 x-ray showed that the Veteran had a minimal disc bulge and disc space narrowing at L5-S1.  The Veteran was diagnosed with minimal degenerative disc disease L5-S1 without spinal or neural foraminal stenosis.  The examiner opined that the Veteran's low back condition was not caused by or a result of military service.  The examiner acknowledged the back strains noted on several occasions in the service treatment records.  However, the examiner reasoned that there were no records of significant incidents or significant physical or radiographic findings.  In fact, the Veteran's final examination report in April 1991 showed normal findings.  The examiner noted that there were several incidents both pre- and post-service with the June 1996 event being the most significant.  The Veteran sustained an injury while working for the State of Kansas and was mowing along a ditch when he was struck by a car from the back and was thrown from the mower on June 11, 1996.  He was taken to a hospital and admitted for neck, left shoulder, and back pain.  Based on the current available information, the examiner could only find that the Veteran's current low back condition was not caused by or a result of military service.  

The Veteran was afforded another VA examination in August 2010.  The claims file was reviewed.  The August 2010 x-rays showed a normal lumbar spine series.  The examiner opined that the Veteran's low back condition was not caused by or a result of military service.  There were low back strain diagnoses noted on several occasions in the service treatment records.  However, there were no records of significant incidents or significant physical or radiographic findings.  The April 1991 examination report revealed normal findings.  There were several incidents for low back injuries both pre- and post-service in the claims file with the June 1996 event being most significant.  The examiner opined that there was no preexisting low back disability as the Veteran denied as much on his marriage license.  The examiner noted that the Veteran's vague complaints of back strain in the early periods of active duty do not constitute his current condition which is at least as likely as not due to his worker's compensation injuries.  The examiner opined that the Veteran's current condition would not render him disabled in the periods of ACDUTRA and INACDUTRA.  With respect to whether the Veteran had a preexisting low back disability prior to the second period of active duty, the examiner explained that the Veteran's workers compensation injuries in 1994 and 1996 were the causative factors in his current back condition and, therefore, he had no significant back injury that preexisting his second period of ACDUTRA (The Board notes that it appears that the examiner intended to refer to the Veteran's second period of active duty).  The examiner noted that the October 1989 x-ray report which showed minor narrowing was at least as likely as not related to the aging process.  
With respect to the Veteran's first period of active duty, there is no evidence of a preexisting disability upon entry.  Thus, the Board finds that the presumption of soundness attaches in this case.  38 U.S.C.A. § 1111.  The service treatment records from the first period of active duty show that the Veteran complained of back pain.  The September 1979 service treatment record reveals that the Veteran was assessed with low back strain.  The January 1980 service treatment record also shows that the Veteran complained of lower back pain and that he was involved in an accident four months ago when he fell off of a truck.  However, the January 1983 and October 1983 reports of medical examination show that the Veteran's spine was clinically evaluated as normal.  

Following separation from active duty, the Veteran incurred several occupational injuries wherein he complained of low back pain.  However, the October 1989 VA examination report noted the Veteran's complaints of back pain but determined that the x-ray findings of the lumbosacral spine were normal.  The Veteran's service treatment records for his second period of active duty from January 1990 to May 1991 was completely negative for any complaints or diagnoses related to low back pain.  Indeed, the April 1991 Report of Medical Examination shows that the Veteran's spine was clinically evaluated as normal and the Veteran denied experiencing recurrent low back pain in the April 1991 Report of Medical History.  

Following separation from active duty in 1991, the Veteran incurred several occupational injuries to his low back.  The March 1994 private treatment records show that the Veteran hurt his back when chainsawing on a tree.  The assessment was listed as musculoskeletal strain of the lower back.  The April 1994 private treatment record shows that the Veteran hurt his back while putting some trees into a chipper and was assessed with low back strain.  The x-rays of the lumbosacral spine were negative for acute abnormalities.  The June 1996 private hospital records show that the Veteran was seen for low back pain after an automobile rear-ended that tractor-mower that he was on.  

Due to the intervening occupational injuries and the complaints of low back pain during the Veteran's first period of active duty, the Veteran was afforded VA examinations in June 2009 and August 2010.  The June 2009 VA examiner opined that Veteran's low back condition was not caused by or a result of military service.  The examiner acknowledged the complaints of back strains in the service treatment records but reasoned that there were no records of any significant incidents or significant physical or radiographic findings.  The examiner pointed out that the April 1991 examination report showed normal findings.  The examiner explained that the June 1996 post-service injury was the most significant in terms of the etiology of the Veteran's low back disability.  The Veteran was also afforded a VA examination in August 2010.  The examiner opined that the Veteran's vague complaints of back strain in the early periods of active duty did not constitute his current condition, which was at least as likely as not due to his worker's compensation injuries.  

Based on the aforementioned evidence, the Board finds that service connection is not warranted for a low back disorder based on the first period of active duty.  The Board acknowledges the complaints of low back pain and assessment of low back strain during active duty.  However, the separation examination report shows that the Veteran's spine was clinically evaluated as normal.  Although the Veteran complained of low back pain in 1989 and was given a VA examination, the x-ray findings were determined to be normal.  Further, the VA examiners reviewed the entire claims file and opined that the Veteran's current low back disability is related to post-service occupational injuries, with the 1996 accident being the most significant.  The Board finds that the VA examiners' opinions are the most persuasive as the examiners reviewed the claims file including the post-service occupational injuries and provided medical opinions with supporting rationale.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).  The Board recognizes that Dr. R.L.E. opined that the Veteran's injuries were service-connected.  However, there is no indication that Dr. R.L.E. reviewed the service treatment records or was made aware of the Veteran's occupational injuries.  Where there is conflicting medical evidence, the Board may not ignore or disregard any medical professional's opinion, but may favor one medical opinion over another if supported by an adequate statement of reasons or bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Willis v. Derwinski, 1 Vet. App. 66, 70 (1991).  In light of the above, the Board finds that Dr. R.L.E.'s opinion is not persuasive with respect to the etiology of the Veteran's low back disability.  

Thus, the Board finds that the Veteran's current low back disability is not related to his first period of active duty.  As noted above, the most persuasive medical evidence of record indicates that the Veteran's current disability is related to post-service occupational injuries.  In making this determination, the Board acknowledges the October 1989 x-ray which noted minor narrowing of the lumbosacral spine.  However, the October 1989 VA examiner noted that the findings were normal.  In addition, the August 2010 VA examiner explained that the October 1989 x-ray report showing minor narrowing was age related.  Indeed, the x-rays do not reveal any abnormal findings until the 2000s, many years after the Veteran's active duty service.  The record shows that the Veteran was provided x-rays in 1994 after a post-service injury and the x-rays were still found to be normal.  Therefore, service connection is not warranted.  

With respect to the Veteran's second period of active duty, the Board finds that the presumption of soundness applies.  38 U.S.C.A. § 1111.  The enlistment examination report shows that the Veteran's spine was clinically evaluated as normal.  The Board also finds that the presumption of soundness cannot be rebutted in this case.  To rebut the presumption of sound condition under section 1111 of the statute for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  Although the Veteran complained of low back pain prior to his second period of active duty, there was no diagnosis provided and the October 1989 VA examination report only noted "chronic back pain" and that the x-ray findings were normal.  Accordingly, where the government fails to rebut the presumption of soundness under section 1111, the veteran's claim must be considered one for service incurrence or direct service connection.  See Wagner, 370 F.3d at 1094, 1096 (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence).  Here, the service treatment records from the second period of active duty are completely absent for any complaints, treatment, or documentation of low back pain.  Indeed, the September 1990 Report of Medical Examination shows that the Veteran's spine was clinically evaluated as normal.  The September 1990 Report of Medical History shows that the Veteran denied experiencing recurrent back pain.  The April 1991 separation Report of Medical Examination shows that the Veteran's spine was clinically evaluated as normal.  Again, in the April 1991 Report of Medical History, the Veteran denied experiencing recurrent back pain.  The Board acknowledges that the Veteran complained of back pain several years after his separation from active duty.  However, these complaints were related to occupational injuries incurred in 1994 and 1996.  The August 2010 VA examiner opined that the Veteran's workers compensation injuries in 1994 and 1996 are the causative factors in his current back condition.  As noted above, the Board finds that the August 2010 VA examiner's opinion is the most persuasive evidence regarding the etiology of the Veteran's current low back disability.  The examiner reviewed the entire claims file including the service treatment records, post-service occupational injuries, the Veteran's statements, and provided a medical opinion with detailed supporting rationale.  See Black v. Brown, 10 Vet. App. 297, 284 (1997).  Therefore, service connection is not warranted. 

In making the above determinations, the Board has considered the Veteran's assertions that his low back disability is related to active duty as opposed to his occupational injuries or any other factor(s).   During the DRO hearing, the Veteran testified that his problems were due to his service in the military.  He explained that jumping out of airplanes, marking up and down hills with an 85 pound rucksack on your back are going to cause problems.  The Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (noting that lay evidence is competent with regard to facts perceived through the use of the five senses and cautioning that lay testimony that veteran suffered a particular illness, bronchial asthma, was not competent because matter required medical expertise); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (noting that veteran's statements were competent to describe the observable flatness of his feet); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to ringing in the ears (tinnitus) which is capable of lay observation); Jandreau v. Nicholson, 492 F.3d 1372, 1377, Note 4 (Fed. Cir. 2007) (holding that sometimes a layperson will be competent to identify a medical condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer, and remanding to the Court to remand to the Board to decide whether lay evidence was competent and sufficient to establish a shoulder dislocation); Barr v. Nicholson, 21 Vet App 303, 308-09 (2007) (holding that lay testimony is competent to establish the presence of varicose veins); cf. Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (noting that, unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).

Although the Veteran is competent to describe symptoms of a low back disability, such as pain, he is not competent to comment on the etiology of such a disorder.  While a layperson can provide evidence as to some questions of etiology or diagnosis, the question of a medical relationship between a low back disability and service, which would require more than direct observation to resolve, is not in the category of questions that lend themselves to resolution by lay observation.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), Barr v. Nicholson, 21 Vet. App. 303, 309 (2007), Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Therefore, the Veteran's statements asserting a relationship between his low back disability and active duty do not constitute competent medical evidence on which the Board can make a service connection determination.  Moreover, the Board finds that the most persuasive evidence with respect to the etiology of the Veteran's current low back disability is the June 2009 and August 2010 VA examiner's opinions.  The examiners have medical expertise and provided detailed supporting rationale for the expressed medical opinions.

The Board acknowledges that the Veteran stated that he has experienced chronic low back pain since his first period of active duty.  In his September 2002 claim for VA disability benefits, the Veteran listed the onset of his low back disability as 1980 (during his first period of active duty).  In addition, the October 1989 VA examination noted that the Veteran reported having chronic back pain.  The Board recognizes that the Veteran is competent to report observable symptoms.  While lay persons are generally not competent to offer evidence which requires medical knowledge, such as opinions regarding medical causation or a diagnosis, they may provide competent testimony as to visible symptoms and manifestations of a disorder.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  A Veteran can attest to factual matters of which he or she had had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

Thus, the Veteran is competent to state that he has had chronic back pain since active duty.  Indeed, there is no question that the Veteran has experienced back pain since his period of active duty.  However, it does not appear that his back pain was chronic since his first period of active duty.  The Board acknowledges that the Veteran complained of low back pain several times during his first period of active duty.  However, the October 1983 separation Report of Medical Examination shows that the Veteran's spine was clinically evaluated as normal.  The October 1983 Report of Medical History also shows that the Veteran denied experiencing recurrent back pain.  Following his separation from active duty in February 1983, the first documentary evidence related to complaints of low back pain is located in a March 1986 treatment record.  The Veteran was seen for an apparent injury to the low back area and was assessed with L-S strain.  Furthermore, according to a report of accident to the Kansas Division of Workers' Compensation, the Veteran stated that he landed on his lower back in December 1987 at the jobsite when he was pulling a trash cart across the parking lot.  In an Employer Report of Occupational Injuries received in January 1989, the Veteran reportedly pulled his low back during work after the tailgate fell off of the truck.  Following these injuries, the Veteran filed for VA disability benefits in 1989 and was afforded a VA examination in October 1989.  The VA examination report diagnosed the Veteran with "chronic back pain" but noted that the x-ray findings were normal.  Indeed, when the Veteran served on his second period of active duty beginning in January 1990, the September 1990 examination report shows that the Veteran's spine was clinically evaluated as normal.  The September 1990 Report of Medical History also shows that the Veteran denied experiencing recurrent back pain.  Moreover, the April 1991 separation Report of Medical Examination shows that the Veteran's spine was clinically evaluated as normal.  The April 1991 Report of Medical History shows that the Veteran denied experiencing recurrent back pain.  Following the Veteran's separation from active duty, the Veteran incurred occupational injuries to his low back in 1994 and 1996.  The persuasive VA examiners' opinions have related the Veteran's current low back disability to the 1996 occupational injury.  Thus, although the Veteran has stated that he has experienced chronic back pain since 1980 (during his first period of active duty), which he is competent to do, the most persuasive evidence shows that the Veteran's current disability is related to post-service occupational injuries.  As noted above, it appears that the Veteran's complaints were intermittent as there were no complaints of back pain during his second period of service and his April 1991 separation examination report shows that his spine was clinically evaluated as normal and he denied experiencing any recurrent back pain.  Contemporaneous evidence has greater probative value than history as reported by the Veteran.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994); see also Burns v. HHS, 3 F.3d 415, 417 (Fed. Cir. 1993) (testimony was impeached by witness' 'inconsistent affidavits' and 'expressed recognition of the difficulties of remembering specific dates of events that happened . . . long ago'); Mings v. Department of Justice, 813 F.2d 384, 389 (Fed. Cir. 1987) (impeachment by testimony which was inconsistent with prior written statements).  In addition, the August 2010 VA examiner noted the Veteran's complaints of back pain during his first period of active duty but explained that there was no record of any significant incident or significant physical or radiographic findings.  The VA examiner instead determined that the Veteran's occupational injuries in 1994 and 1996 (for which he receives workers compensation) were the causative factors in his current back condition.  Thus, despite the fact that the Veteran voiced complaints of back pain during his first period of active duty, the post-service evidence of record demonstrates that although the Veteran had some complaints of back pain, the most significant injury to his spine occurred in 1996, after his period of active duty.  Therefore, the Board concludes that the Veteran did not have a chronic low back disability since his active duty.  

Finally, the Board acknowledges that the Veteran had two verified periods of ACDUTRA and INACDUTRA in 1987 and 1989 (between the Veteran's two periods of active duty).  First, the Board will address the period of INACDUTRA from June 13, 1987 to June 14, 1987.  There are no records or assertions regarding any injury incurred during INACDUTRA.  Therefore, service connection is not warranted because there is no documentation of an injury incurred during the period of INACDUTRA.  With respect to the period of ACDUTRA from July 15, 1989, to July 29, 1989, there is no evidence to indicate that the Veteran was disabled from an injury or disease incurred during ACDUTRA.  See Brooks v. Brown, 5 Vet. App. 484, 485 (1993); VAOPGCPREC 86- 90.  The Board acknowledges that there were complaints of back pain prior to the period of ACDUTRA.  Presumptive periods do not apply to ACDUTRA or INACDUTRA. See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Therefore, consideration of 38 U.S.C.A. §§ 1111 and 1131 (presumption of soundness), 3.306 (presumption of aggravation of a chronic pre-existing disease), and 38 C.F.R. §§ 3.307 and 3.309 (presumption of service incurrence for certain disease) for the period of ACDUTRA is not appropriate.  However, there is no evidence of a preexisting disability prior to the period of ACDUTRA, only intermittent complaints of back pain.  Therefore, service connection based on aggravation is not warranted.  The Board does acknowledge that a July 26, 1989 medical record (during the period of ACDUTRA) shows that the Veteran played volleyball a few days ago and the Veteran complained of pain in his lumbosacral spine.  The Veteran was assessed with L-S spine strain and placed on physical profile and was not to exercise for 1 week and no lifting for 2 weeks.  However, there is no evidence to show that the Veteran was disabled from such an injury.  Indeed, the Veteran was afforded a VA examination in October 1989 and although he complained of chronic back pain, no diagnosis was provided, and the examiner explained that the x-ray findings were normal.  In addition, the April 1991 Report of Medical Examination shows that the Veteran's spine was clinically evaluated as normal.  Therefore, the Board finds that the Veteran's low back disability was not incurred during a period of INACDUTRA or ACDUTRA.  

Where a Veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  In this case, there is no evidence of arthritis within one year of service to a compensable degree and, consequently, presumptive service connection is not warranted.  

Accordingly, for the reasons discussed above, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a low back disability.  Because the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt provision does not apply.  Therefore, the Board concludes that service connection for a low back disability is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).

Left Foot

The Veteran contends that his current disability is related to active duty.  The Veteran has stated that he fractured his ankle during active duty.  

The service treatment records from the Veteran's first period of active duty show that the Veteran complained of pain in the left ankle.  The August 1979 service treatment record revealed that the Veteran was seen for evaluation of trauma to the left foot.  He stated that three weeks ago, he received a blow to the left foot.  The assessment was a possible fracture of the left foot.  However, the x-ray revealed no fracture.  The April 1980 service treatment record shows that the Veteran complained of pain and swelling of the left ankle.  Objectively, the left ankle was painful and swollen.  The Veteran was assessed with a possible left ankle sprain.  The x-ray did not show any dislocation or fracture.  The assessment was listed as sprained left ankle.  The January 1983 Report of Medical Examination shows that the Veteran's feet were clinically evaluated as normal.  The January 1983 Report of Medical History (conducted for the purpose of marriage) shows that the Veteran denied experiencing any foot trouble.  The October 1983 Report of Medical Examination shows that the Veteran's feet were clinically evaluated as normal.  The October 1983 Report of Medical History shows that the Veteran denied experiencing any foot trouble.

The February 1988 Report of Medical Examination shows that the Veteran's feet and lower extremities were clinically evaluated as normal.  The February 1988 Report of Medical History shows that the Veteran denied experiencing any foot trouble.

The Veteran then served on active duty from January 1990 to May 1991.  The June 1990 service treatment record shows that the Veteran complained of left ankle pain while training.  The x-rays were negative for any fracture or dislocation.  In another record, it was noted to rule out an avulsion fracture.  The August 1990 service treatment record shows that the Veteran presented with a left grade 2 - 3 ankle sprain while on active duty.  The date of injury was June 23, 1990.  The August 1990 physical profile noted that the Veteran had a left ankle sprain.  His assignment limitations were no running, jumping, or marching and no uneven terrain.  The August 1990 x-ray report shows that no fracture line was apparent and no evidence of callus formation.  The visualized osseous structures, joint spaces, and articular surfaces were within normal limits.  The ankle mortise was intact.  The soft tissues were unremarkable.  The September 1990 Report of Medical Examination shows that the Veteran's feet and lower extremities were clinically evaluated as normal.  The September 1990 Report of Medical History shows that the Veteran denied experiencing any foot trouble.  It was noted that the Veteran fractured his left ankle in June 1990 while on active duty with no problems since (although the Board notes that the June 1990 service treatment record noted that the x-rays were negative for a fracture).  The April 1991 Report of Medical Examination shows that the Veteran's feet and lower extremities were clinically evaluated as normal.  

Following separation from active duty, the October 1995 treatment record noted that when the Veteran was at work, he picked up a drain and dropped one on his left foot.  The x-rays of the left foot were negative for fracture as well as x-rays of the left ankle.  The assessment was listed as contusion of the left foot.  It was noted that his pain was out of proportion to the physical examination itself, as well as inconsistent with the x-rays, which were normal.  Another October 1995 treatment record showed that the Veteran was seen for his left foot and ankle.  He stated that he was feeling much better and could perform his regular duties.  

An April 2002 private treatment record shows that the Veteran was getting out of his truck and twisted his ankle.  The April 2002 x-ray report showed an apparent small fracture seen involving the anterior aspect of the articular margin of distal tibia, seen only in the lateral projection.  Marked soft tissue swelling was noted.  

In a July 2005 letter, Dr. R.L.E. stated that the Veteran's chief complaint was lower back pain and bilateral ankle pain.  The Veteran reported that he was injured in the military and had fractures of both ankles.  The x-rays of the ankles revealed reasonable articular cartilage and no gross instability.  The lower back x-rays showed no spondylolisthesis and reasonable alignment with mild disc degenerative narrowing at L5-S1.  Dr. R.L.E. explained that his impression was that the Veteran had chronic lower back pain and ankle pain that are service connected.  

The Veteran was afforded a VA examination in June 2009.  The Veteran reported the onset of his left ankle problem as beginning in 1982 (during his first period of active duty).  The Veteran stated that he was stationed at Korea and was doing maneuvers when his foot found a hole in the ground and twisted it and felt a pop.  He also stated that he had a fracture in 1983.  The Veteran stated that he had surgery on the left ankle in 1983.  The examiner noted that although the Veteran reported surgical repair of the left ankle, this was not evidenced on x-ray nor were there any scars visualized.  The June 2009 x-ray report showed that there was no fracture or dislocation.  The impression was listed as bilateral calcaneal enthesophytes.  Otherwise, negative bilateral ankles.  The examiner opined that the Veteran's left ankle condition was less likely as not caused by or a result of military service.  The service treatment records noted a left ankle injury in 1990 - some notes stated that it was a fracture, while others noted a sprain.  The note of initial contact for this injury in June 1990 showed that the x-rays were negative for fracture/dislocation.  An x-ray report for the left ankle in August 1990 found no fracture line or evidence of callus formation.  The final April 1991 report of examination shows that there were normal findings.  The Veteran's occupational history showed injuries such as the injury to the left ankle in October 1995 and April 2002.  The examiner opined that as there was no significant injury/residual demonstrated while in service and given subsequent workers compensation injuries, the Veteran's left ankle condition was less likely as not caused by or a result of military service.  Further, given that current x-rays and physical examination show intact ankle joints with bilateral calcaneal enthesophytes - this is most likely an age related/wear-tear condition with calcaneal spurs represented on both heels.  

The Veteran was afforded a VA examination in August 2010.  The claims file was reviewed.  The x-ray of the left ankle shows an impression of stable left ankle series.  The examiner opined that the Veteran's left ankle condition was less likely as not caused by or a result of military service.  The service treatment records noted a left ankle injury in 1990.  The June 1990 record noted that the x-rays were negative for fracture/dislocation.  The occupational history showed that the Veteran was seen for a left ankle injury in October 1995.  In addition, the April 2002 records show that the Veteran had a small fracture involving the anterior aspect of the distal tibia with marked soft tissue swelling.  The examiner noted that given the current x-rays and physical examination, this is most likely an age related/wear-tear condition with calcaneal spurs represented on both heels.  

With respect to the Veteran's first period of active duty, the Board acknowledges that the Veteran sustained a left ankle sprain in April 1980.  However, the reports of examination dated in January 1983, October 1983, and February 1988 all show that the Veteran's feet and lower extremities were clinically evaluated as normal.  The accompanying reports of medical history also show that the Veteran denied experiencing any foot trouble.  In addition, the most persuasive medical evidence of record shows that the Veteran's current disability is related to age related wear and tear.  The VA examiners determined that the Veteran does not have a current left ankle disability and instead has calcaneal spurs of both feet.  The VA examiners opined that as there was no significant injury/residual demonstrated while in service and given the subsequent work compensation injuries, the Veteran's left ankle condition was less likely as not caused by or a result of military service.  The Board finds that the examiner's opinions are persuasive as the examiners reviewed the claims file, considered the Veteran's statements, and provided medical opinions with supporting rationale.  The Board notes that the August 2010 VA examiner did not specifically address the first period of active duty.  However, the June 2009 VA examiner noted the Veteran's complaints regarding his 1983 sprain and provided a negative nexus opinion with a supporting rationale.  The Board acknowledges Dr. R.L.E.'s letter.  However, the Board finds that Dr. R.L.E.'s opinion is not persuasive.  Dr. R.L.E. noted that the Veteran's injuries "are service connected."  However, the examiner did not appear to review the Veteran's service treatment records (wherein the Veteran was not treated for a fracture) or the post-service treatment records which revealed a post-service injury to the ankle.  Therefore, the Board finds that Dr. R.L.E.'s opinion is not persuasive.  Therefore, service connection is not warranted.   

With respect to the Veteran's second period of active duty, the Board finds that the presumption of soundness applies.  38 U.S.C.A. § 1111.  To rebut the presumption of sound condition under section 1111 of the statute for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service. VAOPGCPREC 3-2003 (July 16, 2003).  Although the Veteran incurred a left ankle sprain during his first period of active duty, the subsequent examination reports of record show that the Veteran's feet were clinically evaluated as normal.  Thus, the evidence is not clear and unmistakable that a disability existed prior to the second period of active duty.  Accordingly, where the government fails to rebut the presumption of soundness under section 1111, the veteran's claim must be considered one for service incurrence or direct service connection.  See Wagner, 370 F.3d at 1094, 1096.

Here, the service treatment records from the second period of active duty show that the Veteran incurred a left ankle sprain.  The June 1990 service treatment record shows that the Veteran complained of left ankle pain while training.  The x-rays were negative for any fracture or dislocation.  The August 1990 service treatment record shows that the Veteran presented with a left grade 2 - 3 ankle sprain while on active duty for training.  It was noted that the date of injury was June 23, 1990.  The August 1990 x-ray report shows that no fracture line was apparent or evidence of callus formation in the examination.  The September 1990 Report of Medical Examination shows that the Veteran's feet were clinically evaluated as normal.  The September 1990 Report of Medical History shows that the Veteran denied experiencing any foot trouble.  It was noted that the Veteran fractured his left ankle in June 1990 while on active duty with no problems since (although the Board notes that the June 1990 service treatment record noted that the x-rays were negative for a fracture).  The April 1991 Report of Medical Examination shows that the Veteran's feet were clinically evaluated as normal.  Following separation from active duty, there was no mention of any left ankle problems until October 1995.  The October 1995 private treatment record noted that the Veteran had a contusion of the left foot but that the x-rays were negative for fracture of the left foot and left ankle.  The April 2002 private treatment record showed that the Veteran had a small fracture after injuring himself at work when he twisted his ankle.  As noted above, the August 2010 VA examiner opined that the Veteran's current left ankle condition was less likely as not caused by or a result of military service.  The examiner explained that given the current x-rays and physical examination, the Veteran's current disability was most likely an age related/wear-tear condition with calcaneal spurs represented on both heels.  Indeed, the ankle series x-ray showed that the left ankle was stable.  The Board finds that the VA examiner's opinion is the most persuasive evidence regarding the etiology of the Veteran's current left ankle disability due to the review of the entire claims file including the service treatment records and post-service occupational injuries as well as reviewing the Veteran's statements and providing medical opinions with detailed supporting rationale.  See Black v. Brown, 10 Vet. App. 297, 284 (1997).  Therefore, service connection is not warranted. 

In making the above determinations, the Board has considered the Veteran's contentions that he fractured his ankle during active duty and that his current left ankle disability is related to active duty.  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

First, the Board recognizes that the Veteran is competent to attest to pain in his left foot.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Falzone v. Brown, 8 Vet. App. 398, 405 (1995); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Jandreau v. Nicholson, 492 F.3d 1372, 1377, Note 4 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet App 303, 308-09 (2007); cf. Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  However, with respect to the allegations that he fractured his ankle, the service treatment records are completely absent for any indication that the Veteran ever fractured his ankle.  Indeed, the Veteran underwent several x-rays and the findings were all normal and negative for any fracture.  The only evidence of a fracture is located in a post-service treatment record dated in 2002.  Therefore, the Veteran's statements as to having incurred a fracture during active duty are not credible.  In addition, the Board finds that the Veteran is not competent to provide an opinion as to the etiology of his current diagnosed left foot disability (bilateral calcaneal enthesophytes).  Although the Veteran may be competent to report his symptoms such as pain, he is not competent to render an opinion as to its etiology.  Furthermore, the Board finds that the most persuasive evidence of record weighs against finding that a left foot disability is related to active service.  The VA examiners reviewed the claims file, took into account the Veteran's reported symptoms and history, and provided negative nexus opinions with supporting rationale.  The Board finds that the VA examiners' opinions are more persuasive than the Veteran's statements that his left foot/ankle disability is related to active duty.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).

To the extent that the Veteran has attested to having chronic/continuous symptomatology of a left ankle/foot disorder, the Board acknowledges that the Veteran can attest to experiencing pain.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, the Board finds that the Veteran is not credible with respect to his reports of continuity of symptomatology.  Indeed, although the Veteran suffered a left ankle sprain during his first period of active duty, the contemporaneous evidence indicates that the sprain was not chronic.  Indeed, the three medical examination reports following the injury show that the Veteran's lower extremities and feet were clinically evaluated as normal.  Thus, the evidence suggests that the Veteran's current disorder has not been continuous since his period of active duty.  With respect to the second period of active duty, the record shows that the Veteran suffered another left ankle sprain.  However, again, the subsequent examination report dated in April 1991 shows that the Veteran's lower extremities and feet were clinically evaluated as normal.  Moreover, the record shows that the Veteran is not diagnosed with a left ankle disorder, but instead, is diagnosed with bilateral calcaneal enthesophytes located on his heels.  There is no evidence of other left foot symptomatology during active duty.  Therefore, the Board finds that service connection based on continuity of symptomatology is not warranted.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(b).

Finally, the Board recognizes that the Veteran also served on ACDUTRA and INACDUTRA.  However, the Veteran has not made any assertions regarding any diseases/injuries during ACDUTRA or any injury to the left ankle or foot during INACDUTRA.  Likewise, there is no medical evidence during the periods of INACDUTRA or ACDUTRA regarding the left ankle or foot.  Therefore, the Board finds that the Veteran's current left foot disability was not incurred during a period of INACDUTRA or ACDUTRA.  

After considering all the evidence under the laws and regulations set forth above, the Board concludes that the Veteran is not entitled to service connection for a left foot disability because the most persuasive and credible evidence of record does not show continuity of symptoms since service or a nexus to an injury or disease occurring in service.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a left foot disability.  Because the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt provision does not apply.  Therefore, the Board concludes that service connection for a left foot disability is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


ORDER

Entitlement to service connection for a low back disability is denied.  

Entitlement to service connection for a left foot disability is denied.  


____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


